Citation Nr: 0928546	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected diabetes mellitus and 
hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to February 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albequerque, 
New Mexico. 

As support for his claim, in December 2007, the Veteran 
presented testimony at a hearing on appeal before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing).

In November 2008, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of tinnitus.

2.  There is no competent evidence to show that the Veteran's 
tinnitus is related to his military service, either as the 
direct result of his military service or as secondary to the 
Veteran's service-connected diabetes mellitus and 
hypertensive cardiovascular disease.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
military service or proximately due to, the result of, or 
chronically aggravated by his diabetes mellitus or 
hypertensive cardiovascular disease.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in June 2006 and 
January 2009.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection, and secondary service connection claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   VCAA 

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, the June 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.  

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in August 2006, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
June 2009 SSOC.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of his notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), VA treatment records, reports of VA 
medical examinations, and private medical evidence as 
identified by the Veteran.  The Veteran has submitted 
personal statements, hearing testimony, and private medical 
evidence.  

The Board is also satisfied as to substantial compliance with 
its November 2008 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  At that time, the Board remanded 
the Veteran's claim for corrective notice to provide the 
Veteran with adequate notice regarding his secondary service 
connection claims.  Specifically, the RO provided the 
required notice in January 2009, then proceeded to 
readjudicate his claim in June 2009.  Therefore, the Board's 
remand directives have been complied with.

The Board finds that an additional VA medical opinion as to 
etiology is not required.  Under McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The Board finds that a VA 
medical examination is not necessary for the reasons 
discussed below.

The Veteran was provided a VA medical examination on August 
2006.  At that time, the Veteran stated that his tinnitus had 
begun "shortly after getting out of the military."  The 
Veteran has since claimed that his tinnitus is the result of 
his service connected diabetes mellitus and hypertensive 
cardiovascular disease which were first diagnosed in 1999.  
See the Veteran's claim of December 2001.  There is no 
evidence that the Veteran has the requisite skill, training, 
or knowledge to make such a determination.  See 38 C.F.R. 
§ 3.159(a)(1).  The Veteran, and his representative, have 
presented medical treatises which indicate that tinnitus may 
be linked to diabetes, hypertension, or medications, among 
other possible causes.  The fact that tinnitus may be linked 
to the Veteran's service connected conditions, among a number 
of other possible causes; however, does not indicate that the 
Veteran's service connected conditions are connected to the 
Veteran's tinnitus.  Furthermore, the Veteran's substantial 
treatment records have never indicated any such connection, 
and the VA medical examination of January 2003 which was 
expressly for the purpose of identifying disorders secondary 
to the Veteran's diabetes did not find any tinnitus related 
to the Veteran's diabetes, nor did the VA medical examination 
provided for determining the etiology of the Veteran's 
tinnitus discover such a connection.  Furthermore, the 
Veteran has indicated that he believes his tinnitus began 
many years before his service connected disorders.  See VA 
medical treatment record dated March 2006 and August 2006 VA 
medical examination.  Thus, the Board concludes that there is 
no indication of a connection between the Veteran's tinnitus 
and his currently service-connected disorders, such that an 
additional VA medical examination is not necessary.

Finally, the Veteran has not provided authorization for the 
VA to obtain any additional private medical records, nor has 
he indicated that such records exist.  Therefore, the Board 
concludes that the VA's duty to assist the Veteran in 
gathering information to advance his claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although the VA has 
indicated that the purpose of the regulation was merely to 
apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 
(1995), it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
Veteran to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which clearly favors the claimant.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





Analysis for Service Connection and Secondary
 Service Connection for Tinnitus

The Veteran contends that his tinnitus is either directly due 
to his military service or secondary to his already service-
connected diabetes mellitus and hypertension.  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
As such the Board will first address the Veteran's claim for 
direct service connection for tinnitus.

The first requirement for a service-connection claim - on 
either a direct or secondary basis -is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

The Veteran's medical records contain records of diagnoses of 
and treatment for tinnitus.  See VA medical treatment record 
of February 2006, and VA medical examinations of March and 
August 2006.  Further, tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Veteran has 
complained of tinnitus multiple times.  Therefore, there is 
competent evidence that the Veteran is currently experiencing 
tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran has indicated that he 
was exposed to low-flying jets during the four months that he 
was stationed in Vietnam.  See the Veteran's statement of 
July 2006 and hearing testimony pges. 4, 8.  The Veteran is 
currently service-connected for diabetes due to presumed 
exposure to Agent Orange in Vietnam; furthermore, he has 
submitted service personnel records to indicate that he 
served in Vietnam.  Therefore, the Board acknowledges that 
the Veteran has served in Vietnam.  The Veteran is competent 
to testify as to experiencing acoustic trauma in service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
38 C.F.R. § 3.159(a)(2).  However, the Veteran's military 
occupational specialty is noted as Command System Specialist 
on his DD Form 214, and his service personnel records 
indicate that the Veteran worked as a switchboard operator.  
These are not positions which would ordinarily be presumed to 
entail acoustic trauma, unlike, e.g., a position in 
artillery.  Furthermore, the Veteran's STRs and separation 
examination of January 1967 did not show any evidence of 
acoustic trauma in service.  Without more evidence of 
acoustic trauma, the Board cannot find that the Veteran was 
exposed to acoustic trauma in service.

However, were the Board to concede that the Veteran had 
experienced acoustic trauma in service, there is no evidence 
of a connection between the Veteran's service and his current 
tinnitus as is required by Shedden v. Principi, 381 F.3d at 
1167.  In the present case, there is no competent medical 
evidence or opinion in the record that relates the Veteran's 
current tinnitus to his active service.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  The RO provided a VA medical 
examination in August 2006.  The VA examiner reviewed the 
Veteran's treatment records and treatment history and 
concluded that "[t]he etiology of the Veteran's reported 
tinnitus, if it exists, is unknown."  The Veteran has 
indicated his belief that his tinnitus is due to in-service 
acoustic trauma.  See the Veteran's statement of July 2006 
and hearing testimony pges. 4, 8.  There is no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to make such a 
determination.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Therefore the Board concludes that his 
statement is not competent evidence of a connection between 
the Veteran's tinnitus and his service.  As there is no 
competent medical evidence of record to indicate that the 
Veteran's current tinnitus is due to his in-service acoustic 
trauma, service connection cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has stated that his tinnitus began soon after his 
military service and continued to the present.  See the 
Veteran's March 2006 VA medical treatment record, and August 
2006 VA medical examination.  However, the Veteran has also 
asserted that his tinnitus began during his military service.  
See the hearing transcript pg. 4.  The Veteran is competent 
to report tinnitus symptoms of tinnitus soon during service.  
See Layno, 6 Vet. App. at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  The statements by the Veteran that tinnitus 
began after service do not suffice to show a service 
connection, in that this does not present any evidence that 
the Veteran's tinnitus began during his active military 
service, as required for proving a service connection claim 
via continuity of symptomatology.  However, given the 
Veteran's statement contained in his hearing transcript, 
there is evidence of tinnitus in service.  The Veteran's 
medical record is negative for any complaints or records of 
tinnitus until February 2006, many years post-service.  The 
Veteran's separation examination does not contain any 
indication of tinnitus, nor do any of the Veteran's STRs 
contain evidence of tinnitus.  Thus, the Veteran's first 
tinnitus complaints occurred over 30 years after the Veteran 
had been discharged from service.  

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  The lack of complaints of 
tinnitus in the Veteran's medical records until over 30 years 
after discharge outweighs his subjective assertions.  With 
all of the evidence presented by the record taken into 
account, the Board concludes that the record does not 
establish the required continuity of symptomatology necessary 
to establish service connection for tinnitus.  

When claiming service connection for a secondary condition, 
after showing that he has the claimed disorder, the Veteran 
must show that he has a currently service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  
The Veteran was service-connected for diabetes mellitus in 
June 2002 and hypertensive cardiovascular disease in April 
2003.  Thus, the Veteran is currently service-connected for 
diabetes mellitus and hypertensive cardiovascular disease.

The third requirement for secondary service connection is for 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
Wallin, at 512.  The Veteran has indicated that he believes 
that his tinnitus is the result of his service connected 
diabetes mellitus and hypertensive cardiovascular disease.  
See the Veteran's submitted evidence of December 2006, and 
substantive appeal (VA Form 9) dated in March 2007.  There is 
no evidence that the Veteran has sufficient medical skill, 
knowledge, or training to reach such a conclusion, thus the 
Veteran's lay opinion is not sufficient in this case.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran has 
submitted an article from a medical website (HealthScout) 
which indicates that tinnitus may be caused by diabetes or 
high blood pressure, among other causes.  The Veteran's 
representative also submitted evidence from the website of 
the Audiological Consults of Atlanta which states, in 
significant part that:  A small percentage of tinnitus cases 
arise from medical conditions.  Hypertension (high blood 
pressure)," as well as "[p]rescription and over-the-counter 
drugs."  Evidence that any these conditions may cause 
tinnitus is not evidence that they have caused the Veteran's 
tinnitus.  Medical treatise evidence, however, can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, such opinion has not been provided.

In addition, the Veteran has complained that his tinnitus 
dates back to soon after service.  See VA medical treatment 
record dated March 2006 and August 2006 VA medical 
examination.  If the Veteran's testimony is true, then the 
Veteran's tinnitus predates both his diagnoses of diabetes 
mellitus and hypertensive cardiovascular disease by many 
years.  A VA medical examination of January 2003, conducted 
expressly for the purpose of determining any secondary 
disorders to the Veteran's diabetes mellitus failed to find 
any tinnitus that was caused by the Veteran's service-
connected disorders.  In addition, a VA medical examination 
of August 2006 found that the "etiology of the veteran's 
reported tinnitus, if it exists, is unknown."  Finally, the 
Veteran's substantial treatment records have been reviewed, 
and there is no indication that any competent person has 
indicated that the Veteran's tinnitus has been caused by, or 
aggravated by, his diabetes mellitus and hypertensive 
cardiovascular disease.  Absent any evidence of a connection 
between the Veteran's tinnitus and his service-connected 
disorders, secondary service connection for tinnitus cannot 
be granted.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection, on a direct or secondary basis, for 
tinnitus in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for tinnitus, on either a direct or 
secondary basis, and there is no reasonable doubt to resolve 
in the Veteran's favor.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310.





ORDER

Service connection for tinnitus, including as secondary to 
diabetes mellitus and hypertensive cardiovascular disease is 
denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


